Hall. Justice.
The question made by this record is, whether the municipal authorities of the city of Savannah, under the power conferred by their charter, have authority to change an ordinance imposing a special tax upon a particular class of dealers by increasing the rate after the tax first levied has been paid, but before the expiration of the time for returning and paying the same, the change in the rate having been made between the date of this payment and the time when its collection could have been enforced.
The city government is vested with full power and authority to make such assessments, and levy such taxes on *39the inhabitants thereof, and those who hold taxable property within the same, or who transact or offer to transact business therein, as it may deem expedient for the safety, benefit, convenience and advantage of the city, and to enforce the collection thereof in such a manner ns they may prescribe. This power extends not only to real and personal property, but to capital invested in the city, stocks in money corporations, choses in action, income and commissions derived from the pursuit of any profession, faculty, trade or calling, dividends, bank, insurance, express and other agencies, and all other property or sources of profit, not expressly prohibited or exempt by state law or competent authority of the United States. Code, §4847. The solitary restriction upon the exercise of this ample power is that contained in the last clause of the section. The alteration of any ordinance imposing a tax, which increases the rate, is not expressly prohibited, and that this may be done so as to equalize the burthen and divide it equitably among the tax-payers, or to meet the exigencies and wants of the corporation, to provide for its safety, contribute to its benefit, and promote its convenience and advantage, has, we think, been decided by this court. Johnston vs. Macon, 62 Ga., 646; Goodwin vs. Savannah, 53 Id., 410, as well as others; Nelson vs. Milford, 7 Pick, 24. It was insisted, on the argument before this court, that the payment of the taxes by the complainants, before the change in the ordinance, was an executed contract between them and the city, under which the right to carry on their business for the current year vested, and that a subsequent increase of the tax for the same year, and its collection from them, divested their right and violated their contract.
It is inconceivable in what legal or constitutional sense taxation can be deemed a contract, since it is wanting in all of the essential elements of one; nor is it altogether apparent how the payment of such a tax can vest in a party any right of freedom from a future levy or assessment. State vs. Southwestern Railroad, and vice versa, *4070 Ga., 13 (h. n. 8), 32 to 36, both inclusive, and citations there. As to vested rights, see City, of Atlanta vs. Gate City Gas Light Company, 71 Id., 107 (h.n. 3), 123, 124 and citations. The claim is more strictly to an immunity or exemption from an equal and common burthen imposed upon other citizens than to a vested right, and in such case the party claiming the exemption must produce the law exonerating him. Why, in this respect, he should be more highly favored than his fellows, we know not; without very cogent reasons, courts should not interpose to arrest the collection of taxes, as they may thus impede, if not stop, the .wheels of the municipal government, and throw affairs into confusion, if not into anarchy.
There was nothing here to authorize the order for injunction. The bill was wholly wanting in merit, and the demurrer to it being well taken, should have been sustained. The injunction granted must be dissolved, and the defendant left at liberty to enforce its tax ordinances.
Judgment reversed.